Detailed Action

1.	This Office Action is responsive to the Request for Reconsideration filed 08/02/2022.  Claims 1, 2, 4-6, 11-13 and 19-29 are pending for examination.  The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement

2.	The information disclosure statements (IDSes) submitted on 06/15/2022 and 08/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter

3.	Claims 1, 2, 4-6, 11-13 and 19-29 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently recited claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
	Prior Art Naidoo et al. (US 7,130,383) teaches a method for remote monitoring of a premises comprising coupling a remote client to a security system server which is capable of authenticating a user of the remote client, coupling the remote client to a security gateway which is capable of managing the monitoring of the premises and transferring information between the security gateway and the remote client.  The transfer of information is controlled by the user of the remote client.  The security gateway may be coupled to at least one camera and to at least one audio station at the premises (Abstract).
	Prior Art XU et al. (US 2008/0165787 A1) teaches a method for negotiating about the media stream packet time length includes: the negotiation initiating party transmits the media stream codec formats supported by itself and the supported packet time length capability information according to each codec format to the negotiation responding party; the negotiation responding party determines the media stream codec formats and the packet time lengths used by the codec formats which are supported by both parties based on the received media stream codec formats and the supported packet time length capability information according to each codec format; the negotiation responding party notifies the determined codec format and the packet time length capability supported by the codec format to the negotiation initiating party in order to finish the negotiation (Abstract).
	Prior Art Hodges et al. (US 2005/0114432 A1) teaches that the data may be segmented according to various objectives, rules, and/or requirements.  The Analysis Module might decide that one segment of data might need color correction to account for the limited/different color capabilities of the client communications device… Other segments might need transformation from one video standard to another video standard.  These various segmentation schemes may be specifies by network parameters, by performance criteria, by a profile, and/or by security/privacy requirements ([0016]).
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a system, method and gateway device to perform the steps of: receiving, by a gateway device and from a computing device, a request to cause transmission of content from a premises device located at a premises to a user device external to the premises; determining a video stream format of a plurality of video stream formats, for transmission of the content based at least on a priority of the video stream format and at least one of a privacy requirement of the user device, relative success among the plurality of video stream formats, or an authentication requirement of the user device; and causing, based at least on the request, transmission of the content to the user device via the determined video stream format, as set forth in the independent claims 1, 21 and 22.  

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Statement of Reasons for Allowance”.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441